Citation Nr: 1022881	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
Veteran's claim for service connection for a back disability.

The Board acknowledges that, in a September 2007 statement 
submitted to the RO, the Veteran appears to have filed a 
motion to advance his case on the docket due to his advanced 
age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  The RO did not act on the Veteran's 
motion.  However, as the case is now being decided by the 
Board, the issue of advancement of the appeal on the Board's 
docket is moot, and no action-which would only serve to 
delay the issuance of the Board's decision, thus thwarting 
the objective of advancement on the docket-will be taken on 
the motion. 


FINDING OF FACT

A chronic disability of the back is not shown to be related 
to military service or an event of service origin; arthritis 
was not manifested within a year of separation from active 
military service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a January 2007 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the January 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2007 
notice letter.  The Veteran was further provided notice 
regarding an award of an effective date and rating criteria 
via the January 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, as well 
as records of his ongoing post-service treatment at the 
Charlie Norwood VA Medical Center (VAMC) in Atlanta, Georgia, 
have been associated with the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claim.  The Board notes further that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

In this case, the Board is aware that no VA examination was 
provided to the Veteran in conjunction with his claim for 
service connection but notes that the evidence of record does 
not call for one.  See 38 C.F.R. § 3.159(c)(4) (2009).  In 
this case, as discussed below, there is simply no medical 
evidence that any back disability is service related.  A 
medical examination would not likely aid in substantiating a 
claim when the record does not already contain evidence of a 
relationship between the Veteran's service and any current 
back disorder.  As such, VA is not required to afford the 
Veteran an examination, and therefore VA has no duty to 
inform or assist that was unmet.  Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-
86 (with no indication that a disability or persistent or 
recurrent symptoms of a disability may be associated with the 
service or another service-connected disability, claim may be 
denied where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  The Board has 
considered the Veteran's contentions in light of the 
requirements set forth in McLendon and concludes that the 
medical evidence of record is sufficient competent medical 
evidence to decide the claim, and an examination is not 
necessary regarding the Veteran's claim for service 
connection for a back disability.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board thus concludes that the 
requirements of the duty to assist are satisfied.

In addition, records of VA medical treatment have been 
obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  The Veteran testified 
before the undersigned Veterans Law Judge at a hearing at the 
RO in April 2010.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II. Analysis

The Veteran contends that he has a back disability due to an 
injury he sustained during his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).

Relevant medical evidence of record consists of the Veteran's 
service treatment records, as well as records of post-service 
treatment the Veteran has received from the Atlanta VAMC.  
Review of the Veteran's service treatment records reflects 
that his musculoskeletal system and lower extremities were 
found to be normal bilaterally at the time of his entrance 
into active duty.  There is no indication in the record that 
the Veteran received treatment during service for his claimed 
injury-due to a fall through an open hatch while on board 
ship.  The Veteran did receive treatment for a pilonidal cyst 
while on active duty, but the record gives no indication that 
the subsequent development of the cyst was in any way related 
to his claimed in-service fall.  Further, the Veteran was 
found to have no problems with his back at the time of his 
discharge from active duty in February 1956; his spine and 
lower extremities were found to be normal bilaterally at his 
February 1956 separation medical examination.  

Records from the Veteran's post-service treatment at the 
Atlanta VAMC reflect that he was first seen at that facility 
in February 2007 for complaints of low back pain; records 
from that treatment visit indicate that the Veteran reported 
having been injured in service.  He was again seen in March 
2007, at which time radiological study was conducted; the 
diagnosis was degenerative disc disease of the lumbar spine 
with degenerative changes.  Radiological study was again 
conducted in August 2008, at which time the Veteran was found 
to have degenerative changes, but no acute osseous 
abnormalities, in the lumbar spine.  Records from the Atlanta 
VAMC further reflect that the Veteran has sought treatment on 
an ongoing basis for his back disability.  However, no 
etiological opinion has been offered by the Veteran's VAMC 
treatment providers. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2010.  At that hearing, 
the Veteran contended that he fell approximately 12 feet 
through an open hatch while waiting to see a medic at sick 
call, at which time he developed pain in his back.  The 
Veteran further testified that he reported the injury to a 
medic at sick call, who gave him some pain medication but 
otherwise provided no further treatment or diagnosis.  He 
stated that he had seen a doctor "years ago," who told him 
that his "back problem looked like [he] had been dropped," 
but that records of that treatment were unavailable.  He 
further stated that since that time he had not seen doctors 
to address the ongoing pain in his back but that it had 
continued to bother him from the time he left service to the 
present.  The Veteran further stated that he had first sought 
treatment for his back in approximately 2006.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes in particular that the 
Veteran's claimed 1955 in-service injury, on which the 
Veteran blames his current back disability, was not noted in 
his service treatment records.  The Veteran did not receive 
any documented treatment at the time for his claimed back 
injury, and subsequent treatment records and examinations 
reflect no residuals of any back injury.  In fact, the 
Veteran was not seen for complaints of pain or other problems 
with the back at any time during service; his subsequent 
treatment for a pilonidal cyst is not noted to have been in 
any way related to his claimed fall.  Further, subsequently 
prepared reports of medical examination were negative as to 
any problems with the back.  That any in-service injury 
resolved without residuals is supported by the fact that the 
Veteran did not seek treatment for any problems with the back 
until more than 50 years after his separation from service.  
Additionally, arthritis was not shown within a year of the 
Veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment 
records confirm a current back disability, but concludes that 
there is no competent medical evidence relating that disorder 
to service.  The Board further acknowledges the Veteran's 
contention that his current back disability stems from an in-
service fall.  However, even accepting the Veteran's 
complaints of an in-service back injury in 1955, the Board 
notes that no complaints or findings of chronic back 
disability were noted at the time of the Veteran's separation 
in February 1956.  When examined for separation from service, 
the Veteran was found to have a normal musculoskeletal 
system, and no problems with his joints were noted.  
Similarly, the examiner found all the Veteran's extremities 
to be normal.  Furthermore, the Board finds persuasive the 
absence of medical evidence to support a finding of a nexus 
between the in-service fall and the Veteran's current back 
disability.  Here, considering all of the evidence of record, 
the Board finds that although there is credible evidence of a 
current disability, there is no competent evidence to suggest 
a nexus between the Veteran's service, to include his claimed 
in-service injury, and his currently diagnosed back 
disability.  To the contrary, the Board notes that no 
findings concerning the Veteran's back were made at the time 
of his claimed in-service injury; similarly, records of the 
Veteran's February 1956 separation from active duty made no 
mention of any problems with his back.  Records of the 
Veteran's post-service treatment reflect further that he did 
not seek treatment for or reference any back problems for 
more than 50 years following his separation from service.  
There is simply no medical evidence of record suggesting any 
etiological link between the Veteran's current disability and 
service.  See 38 C.F.R. § 3.303(b).  As such, the Board finds 
that the Veteran is not entitled to service connection for a 
back disability.

The Board notes that the Veteran has stated in multiple 
submissions to VA, as well as at his April 2010 hearing 
before the undersigned Veterans Law Judge, that he suffered 
an injury to his back while in service and that his back has 
given him problems since that time.  In this regard, the 
Board notes, first, that it does not question that the 
Veteran fell in service.  Nor does the Board question that he 
presently suffers from a back disability.  However, in order 
for the Veteran's claim to be granted, the record must 
contain persuasive medical evidence linking the present 
disorder to service.  Here, the medical evidence does not 
lead to a conclusion of service connection.  Relevant law and 
regulations do not provide for the grant of service 
connection in the absence of competent evidence linking the 
current disability to service.  Thus, in light of the 
foregoing analysis and the underlying facts, the Veteran's 
service connection claim for a back disability must be 
denied.

The Board has considered the Veteran's contention that his 
claimed back disability resulted from his time in service.  
The Veteran, however, has not demonstrated that he has any 
medical expertise to render such an opinion.  The Board notes 
that although the Veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between his currently 
diagnosed back disability and service.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board thus concludes that the probative medical evidence 
of record does not link the Veteran's current back disorder 
to service.  Therefore, the Board concludes that the 
Veteran's current back disability is not the result of 
disease or injury incurred in or aggravated by service.  The 
claim for service connection for a back disability must thus 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


